PER CURIAM.
Appellant contends, and the State properly concedes, that the trial court erred in summarily adjudicating appellant guilty of direct criminal contempt without complying with the procedures set forth in Florida Rule of Criminal Procedure 3.830. See Bouie v. State, 784 So.2d 521, 523 (Fla. 4th DCA 2001). Contrary to appellant’s argument, we find the personal insults and charges of corruption directed towards the trial judge at the conclusion of the hearing were contemptuous on their face. See Martin v. State, 711 So.2d 1173 (Fla. 4th DCA 1998). Accordingly, we remand for further proceedings during which appellant may be given the opportunity to show cause why he should not be adjudged guilty of contempt and to present evidence of excusing or mitigating circumstances in compliance with Rule 3.830.

Reversed and remanded.

POLEN, STEVENSON and CONNER, JJ., concur.